--------------------------------------------------------------------------------


Exhibit 10.4
 
MEMORANDUM OF AGREEMENT
Norwegian Shipbrokers’ Association’s Memo-
randum of Agreement for sale and purchase of
ships adopted by The Baltic and International
Maritime Council (BIMCO) in 1956
Code-name
SALEFORM 1993
Revised 1966, 1983 and 1986/87
Dated:  12th June 2007
   



Windermere Shipping Pte Ltd of Singapore hereinafter called the Sellers, have
agreed to sell, and MC Shipping Inc or it’s guaranteed nominee




hereinafter called the Buyers, have agreed to buy


Name:   ‘WINDERMERE’
Classification Society/Class: Nippon Kaiji Kyokai (Class NK)
Built:  1995
By: Asakawa Shipbuilding Co. Ltd.

Flag: Singapore
Place of Registration: Singapore

Call sign: 9VRE
GRT/NRT: 5,752 tons / 1,763 tons

Register Official number: 386200




hereinafter called the Vessel, on the following terms and conditions:


Definitions


"Banking days” are days on which banks are open both in the country of the
currency stipulated for the Purchase Price in Clause 1 and in the place of
closing stipulated in Clause 8.


"In writing" or "written" means a letter handed over from the Sellers to the
Buyers or vice versa, a registered letter, telex, telefax or other modern form
of written communication.


"Classification Society" or "Class" means the Society referred to in line 4.


1.
Purchase Price

US$ ,12,400,000 (United States Dollars Twelve Million Four Hundred Thousand).  1
(one) percent sale commission to be paid by Seller to E.A Gibson Shipbrokers
Ltd.


2.
Deposit



As a security for the correct fulfillment of this Agreement the Buyers shall pay
a deposit of 10%  (ten per cent) of the Purchase Price within 3(three) London
banking days from the date time of this Agreement has been signed by both
parties and exchanged by fax.  This deposit shall be placed with the Sellers
nominated bank 
and held by them in a an interest bearing joint account for the Sellers and the
Buyers, to be released in accordance with joint written instructions of the
Sellers and Buyers. Interest, if any, to be credited to the Buyers, Any fee
charged for holding said deposit shall be borne equally by the Sellers and the
Buyers. Bank charge for remitting the deposit from the joint account to the
Sellers account to be borne by the Buyers.


3.             Payment


The said Purchase Price shall be paid in full free of bank charges to the
Sellers nominated bank:- The Iyo Bank Ltd, Hashihama Branch, 1-1-4 Hashiama,
Imabari, Ehime Pref., Japan.  Telephone: +81 898 419023.  Facsimile: +81 898
416150. PIC: Mr Yoshimasa Ohkuma.  Account name: Windermere Shipping Pte Ltd.
Account No: 8101034 (US$) 
In cash on delivery of the vessel,  but not later than 3 (three) London banking
days after the vessel is in every respect physically ready for delivery in
accordance with the terms and conditions of this Agreement and Notice of
Readiness has been given in accordance with Clause 5.



--------------------------------------------------------------------------------



4.             Inspections
a)*
The Buyers have inspected and accepted the Vessel's classification records. The
Buyers have also inspected the Vessel at/in Belem on 29th May 2007 
and have accepted the Vessel following this, and the sale is outright and
definite, subject only to the terms and conditions of this Agreement.



b)*
The Buyers shall have the right to inspect the Vessel's classification records
and declare whether same are accepted or not within
The Sellers shall provide for inspection of the Vessel at/in  
The Buyers shall undertake the inspection without undue delay to the Vessel.
Should the Buyers cause undue delay they shall compensate the Sellers for the
losses thereby incurred. The Buyers shall inspect the Vessel without opening up
and without cost to the Sellers. During the inspection, the Vessel's deck and
engine log books shall be made available for examination by the Buyers. If the
Vessel is accepted after such inspection, the sale shall become outright and
definite, subject only to the terms and conditions of this Agreement, provided
the Sellers receive written notice of acceptance from the Buyers within 72 hours
after completion of such inspection.
Should notice of acceptance of the Vessel's classification records and of the
Vessel not be received by the Sellers as aforesaid, the deposit together with
interest earned shall be released immediately to the Buyers, whereafter this
Agreement shall be null and void.



*
4a) and 4b) are alternatives; delete whichever is not applicable. In the absence
of deletions, alternative 4a) to apply.



5.
Notices, time and place of delivery



a)
The Sellers shall keep the Buyers well informed of the Vessel's itinerary and
shall provide the Buyers with 15, 7, and 3 days approximate notice of the
estimated time of arrival at the intended place of drydocking/underwater
inspection/delivery. When the Vessel is at the place of delivery and in every
respect physically ready for delivery, in accordance with this Agreement, the
Sellers shall give the Buyers a written Notice of Readiness for delivery.



b)
The Vessel shall be delivered and taken over safely afloat at a safe and
accessible berth or anchorage at/in port to be mutually agreed within Vessel’s
trading area safely afloat at a safe berth
in the Sellers' option.



Expected time of delivery: Between 15th July 2007 and 15th August 2007


Date of cancelling (see Clauses 5 c), 6b) (iii) and 14):15th August 2007


c)
If the Sellers anticipate that, notwithstanding the exercise of due diligence by
them, the Vessel will not be ready for delivery by the cancelling date they may
notify the Buyers in writing stating the date when they anticipate that the
Vessel will be ready for delivery and propose a new cancelling date. Upon
receipt of such notification the Buyers shall have the option of either
cancelling this Agreement in accordance with Clause 14 within 7 running days of
receipt of the notice or of accepting the new date as the new cancelling date.
If the Buyers have not declared their option within 7 running days of receipt of
the Sellers' notification or if the Buyers accept the new date, the date
proposed in the Sellers' notification shall be deemed to be the new cancelling
date and shall be substituted for the cancelling date stipulated in line 61.



 
If this Agreement is maintained with the new cancelling date all other terms and
conditions hereof including those contained in Clauses 5 a) and 5 c) shall
remain unaltered and in full force and effect. Cancellation or failure to cancel
shall be entirely without prejudice to any claim for damages the Buyers may have
under Clause 14 for the Vessel not being ready by the original cancelling date.



d)
Should the Vessel become an actual, constructive or compromised total loss
before delivery the deposit together with interest earned shall be released
immediately to the Buyers whereafter this Agreement shall be null and void.




--------------------------------------------------------------------------------


 
6.             Drydocking/Divers Inspection


a)**
The Sellers shall place the Vessel in drydock at the port of delivery for
inspection by the Classification Society of the Vessel's underwater parts below
the deepest load line, the extent of the inspection being in accordance with the
Classification Society's rules.  If the rudder, propeller, bottom or other
underwater parts below the deepest load line are found broken, damaged or
defective so as to affect the Vessel's class, such defects shall be made good at
the Sellers' expense to the satisfaction of the Classification Society without
condition/recommendation *.



b)**
(i)    The Vessel is to be delivered without drydocking. However, the Buyers
shall have the right at their expense to arrange for an underwater inspection by
a diver approved by the Classification Society prior to the delivery of the
Vessel. The Sellers shall at their cost make the Vessel available for such
inspection. The extent of the inspection and the conditions under which it is
performed shall be to the satisfaction of the Classification Society. If the
conditions at the port of delivery are unsuitable for such inspection, the
Sellers shall make the Vessel available at a suitable alternative place near to
the delivery Port.



(ii)    If the rudder, propeller, bottom or other underwater parts below the
deepest load line are found broken, damaged or defective so as to affect the
Vessel's class, then unless repairs can be carried out afloat to the
satisfaction of the Classification Society, the Sellers shall arrange for the
Vessel to be drydocked at their expense for inspection by the Classification
Society of the Vessel's underwater parts below the deepest load line, the extent
of the inspection being in accordance with the Classification Society's rules.
If the rudder, propeller, bottom or other underwater parts below the deepest
load line are found broken, damaged or defective so as to affect the Vessel's
class, such defects shall be made good by the Sellers at their expense to the
satisfaction of the Classification Society without condition/recommendation*. In
such event the Sellers are to pay also for the  cost of the underwater
inspection and the Classification Society's attendance.


(iii)           If the Vessel is to be drydocked pursuant to Clause 6 b) (ii)
and no suitable dry-docking  facilities  are  available at  the port of
delivery,  the Sellers shall take the Vessel to a port where suitable drydocking
facilities are available, whether within or outside the delivery range as per
Clause 5 b).  Once drydocking has taken place the Sellers shall deliver the
Vessel at a port within the delivery range as per Clause 5 b) which shall, for
the purpose of this Clause, become the new port of delivery.  In such event the
cancelling date provided for in Clause 5 b) shall be extended by the additional
time required for the drydocking and extra steaming, but limited to a maximum of
14 running days.


c)
If the Vessel is drydocked pursuant to Clause 6 a) or 6 b) above



(i)   the Classification Society may require survey of the tailshaft system, the
extent of the survey being to the satisfaction of the Classification surveyor.
If such survey is not required by the Classification Society, the Buyers shall
have the right to require the tailshaft to be drawn and surveyed by the
Classification Society, the extent of the survey being in accordance with the
Classification Society's rules for tailshaft survey and consistent with the
current stage of the Vessel's survey cycle. The Buyers shall declare whether
they require the tailshaft to be drawn and surveyed not later than by the
completion of the inspection by the Classification Society. The drawing and
refitting of the tailshaft shall be arranged by the Sellers. Should any parts of
the tailshaft system be condemned or found defective so as to affect the
Vessel's class, those parts shall be renewed or made good at the Sellers'
expense to the satisfaction of the Classification Society without
condition/recommendation*.


(ii)   the expenses relating to the survey of the tailshaft system shall be
borne by the Buyers unless the Classification Society requires such survey to be
carried out, in which case the Sellers shall pay these expenses. The Sellers
shall also pay the expenses if the Buyers require the survey and parts of the
system are condemned or found defective or broken so as to affect the Vessel's
class*.


--------------------------------------------------------------------------------



(iii)   the expenses in connection with putting the Vessel in and taking her out
of drydock, including the drydock dues and the Classification Society's fees
shall be paid by the Sellers if the Classification Society issues any
condition/recommendation* as a result of the survey or if it requires survey of
the tailshaft system. In all other cases the Buyers shall pay the aforesaid
expenses, dues and fees.


(iv)   the Buyers' representative shall have the right to be present in the
drydock, but without interfering with the work or decisions of the
Classification surveyor.


(v)   the Buyers shall have the right to have the underwater parts of the Vessel
cleaned and painted at their risk and expense without interfering with the
Sellers' or the Classification surveyor's work, if any, and without affecting
the Vessel's timely delivery. If, however, the Buyers' work in drydock is still
in progress when the Sellers have completed the work which the Sellers are
required to do, the additional docking time needed to complete the Buyers' work
shall be for the Buyers' risk and expense. In the event that the Buyers' work
requires such additional time, the Sellers may upon completion of the Sellers'
work tender Notice of Readiness for delivery whilst the Vessel is still in
drydock and the Buyers shall be obliged to take delivery in accordance with
Clause 3, whether the Vessel is in drydock or not and irrespective of Clause 5
b).


*
Notes, if any, in the surveyor's report which are accepted by the Classification
Society without condition/recommendation are not to be taken into account.



**
6 a) and 6 b) are alternatives; delete whichever is not applicable. In the
absence of deletions, alternative 6 a) to apply.



7.             Spares/bunkers, etc.



The Sellers shall deliver the Vessel to the Buyers with everything belonging to
her on board and on Shore. All spare parts and spare equipment including spare
tail-end shaft(s) and/or spare propeller(s)/propeller blade(s), if any,
belonging to the Vessel at the time of inspection used or unused, whether on
board or not shall become the Buyers' property, but spares on order are to
be Included excluded. Forwarding charges, if any, shall be for the Buyers'
account. The Sellers are not required to replace spare parts including spare
tail-end shaft(s) and spare propeller(s)/propeller blade(s) which are taken out
of spare and used as replacement prior to delivery, but the replaced items shall
be the property of the Buyers. The radio installation and navigational equipment
shall be included in the sale without extra payment if they are the property of
the Sellers.  Unused stores and provisions, shall be included in the sale and be
taken over by the Buyers without extra payment.


The Sellers have the right to take ashore crockery, plates, cutlery, linen and
other articles bearing the Sellers' flag or name, provided they replace same
with similar unmarked items. Library, forms, etc., exclusively for use in the
Sellers' vessel(s), shall be excluded without compensation. Captain's, Officers'
and Crew's personal belongings including the slop chest are to be excluded from
the sale, as well as the following additional items (including items on hire):


- Crew Training Systems


- Logbooks (but Buyers to have right to take copies)


The Buyers shall take over the remaining bunkers and unused lubricating oils in
storage tanks and sealed drums and pay the Sellers’ last purchased price
supported with vouchers.  Bunkers and the property of the Charterers and no
payment shall be made for these between Buyers and Sellers. current net market
price (excluding barging expenses) at the port  
and date of  delivery of the Vessel.
Payment under this Clause shall be made at the same time and place and in the
same currency as the Purchase Price.
 

--------------------------------------------------------------------------------



8.             Documentation


The place of closing: Imabari, Japan


In exchange for purchase money payment of the Purchase Price the Sellers are to
provide shall furnish the Buyers with those documents that Buyers require to
transfer title and register vessel under her new flag.


Documentation to be mutually agreed and Incorporated into the Memorandum of
Agreement by way of addendum.
 delivery documents, namely:


a)
Legal Bill of Sale in a form recordable in  ___________   (the country in which
the Buyers are to register the Vessel), warranting that the Vessel is free from
all encumbrances, mortgages and maritime liens or any other debts or claims
whatsoever, duly notarially attested and legalized by the consul of such country
or other competent authority.



b)
Current Certificate of Ownership issued by the competent authorities of the flag
state of the Vessel.



c)
Confirmation of Class issued within 72 hours prior to delivery.



d)
Current Certificate issued by the competent authorities stating that the Vessel
is free from registered encumbrances.



e)
Certificate of Deletion of the Vessel from the Vessel's registry or other
official evidence of deletion appropriate to the Vessel's registry at the time
of delivery, or, in the event that the registry does not as a matter of practice
issue such documentation immediately, a written undertaking by the Sellers to
effect deletion from the Vessel's registry forthwith and furnish a Certificate
or other official evidence of deletion to the Buyers promptly and latest within
4 (four) weeks after the Purchase Price has been paid and the Vessel has been
delivered.



f)
Any such additional documents as may reasonably be required by the competent
authorities for the purpose of registering the Vessel, provided the Buyers
notify the Sellers of any such documents as soon as possible after the date of
this Agreement.



At the time of delivery the Buyers and Sellers shall sign and deliver to each
other a Protocol of Delivery and Acceptance confirming the date and time of
delivery of the Vessel from the Sellers to the Buyers.


At the time of delivery the Sellers shall hand to the Buyers the classification
certificate(s) as well as all plans etc., which are on board the Vessel. Other
certificates which are on board the Vessel shall also be handed over to the
Buyers unless the Sellers are required to retain same, in which case the Buyers
to have the right to take copies. Other technical documentation which may be in
the Sellers' possession shall be promptly forwarded to the Buyers at their
expense, if they so request. The Sellers may keep the Vessel's log books but the
Buyers to have the right to take copies of same.


9.             Encumbrances


The Sellers warrant that the Vessel, at the time of delivery, is free from all
charters, encumbrances, mortgages and maritime liens or any other debts
whatsoever. The Sellers hereby undertake to indemnify the Buyers against all
consequences of claims made against the Vessel which have been incurred prior to
the time of delivery.


10.           Taxes, etc.


Any taxes, fees and expenses in connection with the purchase and registration
under the Buyers' flag shall be for the Buyers' account, whereas similar charges
in connection with the closing of the Sellers' register shall be for the
Sellers' account.
 

--------------------------------------------------------------------------------



11.           Condition on delivery


The Vessel with everything belonging to her shall be at the Sellers' risk and
expense until she is delivered to the Buyers, but subject to the terms and
conditions of this Agreement she shall be delivered and taken over substantially
in the same condition as when inspected as she was at the time of inspection,
fair wear and tear excepted with the cargo tanks under inert gas or last cargo
vapours in the Sellers’ option and with any equipments and spare parts as when
inspected and complying with the minimum class requirements.  Spare parts which
are taken out of and used as replacement prior delivery shall not be replaced as
long as the Vessel meets minimum class requirement.


However, the Vessel shall be delivered with her present class (Class NK)
maintained without condition/recommendation*      
 free of average damage affecting the Vessel's class, and with her
classification certificates and national trading certificates, hull and
machinery continuous survey cycles to be clean and up to date at the time of
delivery as well as all other certificates the Vessel had at the time of
inspection, valid and  
unextended without condition/recommendation* by Class or the
relevant authorities for a minimum of 6 (six) months from delivery.  All
equipment included in Class item to be in working order on delivery.


Vessel is to be delivered to the Buyers simultaneously with delivery into
present time-charter. at the time of delivery. 
"Inspection" in this Clause 11, shall mean the Buyers' inspection according to
Clause 4 a) or 4 b), if applicable, or the Buyers' inspection prior to the
signing of this Agreement. If the Vessel is taken over without inspection, the
date of this Agreement shall be the relevant date.


*
Notes, if any, in the surveyor's report which are accepted by the Classification
Society without condition/recommendation are not to be taken into account.



12.           Name/markings


Upon delivery the Buyers undertake to change the name of the Vessel and alter
funnel markings.


13.           Buyers' default


Should the deposit not be paid in accordance with Clause 2, the Sellers have the
right to cancel this  Agreement, and they shall be entitled to claim
compensation for their losses and for all expenses incurred together with
interest.
Should the Purchase Price not be paid in accordance with Clause 3, the Sellers
have the right to cancel the Agreement, in which case the deposit together with
interest earned shall be released to the Sellers. If the deposit does not cover
their loss, the Sellers shall be entitled to claim further compensation for
their losses and for all expenses incurred together with interest.


14           Sellers' default


Should the Sellers fail to give Notice of Readiness in accordance with Clause 5
a) or fail to be ready to validly complete a legal transfer by the date
stipulated in line 61 the Buyers shall have the option of cancelling this
Agreement provided always that the Sellers shall be granted a maximum of 3
banking days after Notice of Readiness has been given to make arrangements for
the documentation set out in Clause 8. If after Notice of Readiness has been
given but before the Buyers have taken delivery, the Vessel ceases to be
physically ready for delivery and is not made physically ready again in every
respect by the date stipulated in line 61 and new Notice of Readiness given, the
Buyers shall retain their option to cancel. In the event that the Buyers elect
to cancel this Agreement the deposit together with interest earned shall be
released to them immediately.
Should the Sellers fail to give Notice of Readiness by the date stipulated in
line 61 or fail to be ready to validly complete a legal transfer as aforesaid
they shall make due compensation to the Buyers for their loss and for all
expenses together with interest if their failure is due to proven negligence and
whether or not the Buyers cancel this Agreement. 254
 

--------------------------------------------------------------------------------



15.           Buyers' representatives


After this Agreement has been signed by both parties and the deposit has been
lodged, the Buyers  have the right to place one two representatives on board the
Vessel at their sole risk and expense for a period to the Vessel’s delivery.
upon arrival at on or about  
These This representatives is are on board for the purpose of familiarisation
and in the capacity of  observers only, and they shall not interfere in any
respect with the operation of the Vessel.   The Buyers shall pay upon the
vessel’s delivery for meals and lodging for the representative at a rate of US$
10 (ten) per person per day.


16.           Arbitration


a)*
This Agreement shall be governed by and construed in accordance with English law
and any dispute arising out of this Agreement shall be referred to arbitration
in London in accordance  with the Arbitration Acts 1950 and 1979 or
any  statutory  modification  or  re-enactment thereof for the time being in
force, one arbitrator being appointed by each party.  On the receipt by one
party of the nomination in writing of the other party's arbitrator, that party
shall appoint their arbitrator within fourteen days, failing which the decision
of the single arbitrator appointed shall apply.  If two arbitrators properly
appointed shall not agree they shall appoint an umpire whose decision shall be
final.



b)*
This Agreement shall be governed by and construed in accordance with Title 9 of
the United States Code and the Law of the State of New York and should any
dispute arise out of this Agreement, the matter in dispute shall be referred to
three persons at New York, one to be appointed by each of the parties hereto,
and the third by the two so chosen; their decision or that of any two of them
shall be final, and for purpose of enforcing any award, this Agreement may be
made a rule of the Court. The proceedings shall be conducted in accordance with
the rules of the Society of Maritime Arbitrators, Inc.  New York.



c)*
Any dispute arising out of this Agreement shall be referred to arbitration
at        subject to the rules and procedures applicable there. The laws
of                                    shall govern this Agreement.





16 a), 16 b) and 16 c) are alternatives, delete whichever is not applicable.  In
the absence of deletions, alternative 16 a) to apply.





       
SELLERS:
 
 BUYERS:
NAME:
 
NAME:

 

--------------------------------------------------------------------------------


 
London, 18th June 2007


‘WINDERMERE’


ADDENDUM NO. 1 to Memorandum of Agreement  dated 12th June 2007 between
Windermere Shipping Pte Ltd of Singapore (Sellers) and MC Shipping Inc (The
Buyers)




IT HAS THIS DAY BEEN MUTUALLY AGREED between Sellers and Buyers that:


The Buyers nominated company will be:


Windermere Maritime Limited


Otherwise all other terms, conditions and exceptions of the present Memorandum
of Agreement  to remain unaltered.




SELLERS
 
BUYERS
                   

 
 

--------------------------------------------------------------------------------